Case: 4:18-cr-00876-JAR Doc. #: 248 Filed: 06/10/20 Page: 1 of 3 PageID #: 1335




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )       No. 4: 1 8-CR-0876 JAP"TNCC
                                              )
ASHU JOSHI,                                   )
                                              )
                       Defendant.             )

    JOINT MOTION TO SCHEDULB CASE FOR CONSOLIDA I'ED PLEA ANI)
 SENTENCING TItrARING AND FOII PREPARATI ON AND DISCLOSTJRE OF A PRE-
                      PLEA PRES      CE REPORT

        Come now the pa(ies, defendant Ashu Joshi, represented by defense counseI N. Scott

Rsoenblum, and the United States ofArnerica, represented by the Office ofthe United States

Attomey for the Eastem District of Missouri, through Colleen Lang, Assistant United States

Attorney, and notifo the Court that: (1) the parties have reached a guilty plea agreement, (2) the

partiesjointly move to schedule the case for consolidated plea and sentencing hearing; and (3)

under Federal Rule of criminal Procedure 32(e)(l), the defendant consents to the preparation and

pre-plea disclosure of the Prescntence Investigation Report.

       In support ofthe motion, the parties state as follows:

        l.     The parties have reached a guilty plea agreement, which resolves all charges

pending against defendant. Defendant is prepared to plead guilty pursuant to the written

agreement which is being furnished to the United States Probation office via electronic mail to

MOEPnrl PSRSUSPO(r?nroeD.uscoufts gov simultaneously with this pleading

       2.      The pa(ies ask the Court to schedule a consolidated plea and sentencing hearing

no earlier than 90 days from the date the Court grants thisjoint motion.

                                                  I
Case: 4:18-cr-00876-JAR Doc. #: 248 Filed: 06/10/20 Page: 2 of 3 PageID #: 1336




       3.         The defendant asks the Court to direct the United States Probation Office to

prepare a presentence      repo( under Fed. R. Crim. P. 32(d). The defendant has discussed with

counscl the fact that under Fed. R. crim. P. 32(e)(1), tlre probation office rnay not submit the

presentence report to the Court or anyone else until after the defendant has pleaded guilty, unless

the defendant has consented to early disclosure in writing. The defendant consents and asks the

Court to allow the probation office to disclose the repoft to the Court and the parties no later than

35 days prior to sentencing.

       4.         Following disclosure ofthe presentence investigation report, the parties will

submit objections within t4      days. The final presentence investigation report will     be filed at


least 7 days prior to sentencing. The confidential sentencing recommendation frorn United States

Probation Ofiice    will   be submitted at least 7 days prior to the consolidated plea and sentencing

hearing.

        5.        The defendant agrees that the court may make a finding that the ends ofjustice

served by the delay in setting the consolidated hearing outweigh the best interests        ofthe public

and the defendant in a speedy trial under      l8 U.S.C.   $ 3161(h)(7XA),    (h)(7)(B)(i) and

(hxz)(BXiv), and that the court may exclude the time between the filing oflhis rnotion and the

date of the consolidated hearing from the Speedy Trial calculation.




  (p.t0.?p
           Date                                            Colleen C.
                                                           Assistant United          Attorney




                                                      2
Case: 4:18-cr-00876-JAR Doc. #: 248 Filed: 06/10/20 Page: 3 of 3 PageID #: 1337




 oelolpx;
      Date                                A    Joshi
                                          Defendant



obfiol/o2o
      Dale                                N. Scoft Rosenblum
                                          Attomey for Defendant




                                      3
